DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-21 are pending in this Office Action.
	Claims 1, 13, 19, and 21 are amended.
Response to Arguments – Prior Art Rejections
Applicant's arguments filed 11/3/2020 have been fully considered but they are not persuasive.  The reasons are set forth below.
	Regarding claims 1 and 13, the Applicant argues that the prior art of record does not teach the claimed invention.  However, the Examiner respectfully disagrees with the Applicant.  The combination of Postrel, Meadows, and Alhadeff teaches the claimed invention.  Postrel teaches the overall method of purchasing, receiving, and playing a digital media and issuing a reward for the successful completion of a test that identifies a product that was placed in the digital media while Meadows is brought in to teach the use of an account associated with the user for maintaining the user’s reward points/tallies and selecting content at the user device and Matheny is brought in to teach the method of verifying a user and providing the reward to the verified.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 8, 10, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US 2013/0283308), in view of Meadows et al. (US 2004/0255322), and in further view of Matheny et al. (US 6,766,524).
	Regarding claim 1, Postrel discloses a method for advertising in digital media (Paragraph 19 illustrates system and method for enabling a content broadcast network such as a television to implement a network-wide reward program), comprising:
	receiving the digital media, where the digital media has at least one product placement of a product (Figure 2 and paragraph 74 illustrate that the user device may receive a broadcast signal 208 containing both the broadcast content 212 and the reward content 210 which may include a request for the color of a car shown in a commercial);
	playing the digital media in a media player on the digital device (Figure 2 and paragraph 74 illustrate that the broadcast content is viewed by the viewer such as with the display 1936);
	verifying with a test to identify the product that was placed in the digital media (Figure 2 and paragraph 74 illustrate that the viewer provides a reward response 214 in association with the broadcast content and the reward content, wherein the system verifies 218 the accuracy of the 
	issuing a reward for successful completion of the test (Figure 2 and paragraph 74 illustrate that the system credits the reward account of the viewer based on the user correctly answer the reward question/response).
	Postrel fails to disclose creating an account using a digital device; selecting the digital media with the account using the digital device; purchasing the digital media; where the test occurs on the digital device after the digital media has finished; verifying a user associated with the account; and issuing a reward for successful completion of the test and verification of the user, where data from the reward and user are collected and provided to the entity that placed the at least one product placement.
	Meadows discloses creating an account using a digital device (Paragraph 29 illustrates that the user may configure/create the set top box to maintain a separate tally/account for the individual users of the set top box, and thus, creating an account); and selecting the digital media with the account using the digital device (Paragraph 26 illustrates that the user may access/select the television programming; paragraph 42 illustrates that the user may log on to the set top box and begin the session by indicating the desired content to be watched); and purchasing the digital media (Paragraphs 10 and 42 illustrate that the user may be provide with pay-per-view content, and thus, the content is paid for by the viewer before the viewer accesses the content).
	It would have been obvious before the effective filing date of the claimed invention to modify Postrel to include creating an account using a digital device; and selecting the digital media with the account using the digital device; and purchasing the digital media as disclosed in Meadows because the system would have need some method for obtaining a user account, wherein 
	Postrel as modified by Meadows fails to disclose where the test occurs on the digital device after the digital media has finished; verifying a user associated with the account; and issuing a reward for successful completion of the test and verification of the user, where data from the reward and user are collected and provided to the entity that placed the at least one product placement.
	Matheny discloses where the test occurs on the digital device after the digital media has finished (Column 3, lines 14-30, illustrate that the user may be presented with the test question at the end of the commercial content, and thus, after the digital media has finished); verifying a user associated with the account (Column 3, lines 56-67, and column 4, lines 1-21, illustrate the use of an identifier 275 to associate the earned reward with the registered user of the device and for notifying/verifying the user of the device to the system that the user associated with the device has correctly answered the query and is entitled to a reward); and issuing a reward for successful completion of the test and verification of the user (Column 4, lines 7-21, illustrate that the system provides the reward once the user correctly answers the query and the identifier 275 identifies/verifies the user is entitled to the reward for correctly answering the query), where data from the reward and user are collected and provided to the entity that placed the at least one product placement (Column 7, lines 18-30, illustrates that the reward database 280 may provide information to the sponsors such as information associated with the user selecting the reward notice (i.e., data from the reward) and information identifying the user (i.e., data from the user)).
and verification of the user, where data from the reward and user are collected and provided to the entity that placed the at least one product placement as disclosed in Matheny because it would have provided the system with information for accurately determining the correct user that answered the question/test in order to provide the correct user with the reward and providing information to help the sponsors to evaluate the effectiveness of the advertising.
	Regarding claims 2 and 14, Postrel as modified by Meadows and Matheny discloses where issuing the reward includes issuing a coupon associated with the at least one product placement (Meadows: Paragraphs 9, 34, and 44 illustrate that the user may receive coupons for the selected advertisements, or advertised products).
	Regarding claims 3 and 15, Postrel as modified by Meadows and Matheny discloses where issuing the reward further includes crediting a user’s account (Postrel: Paragraphs 10 and 51 illustrate that the user may receive reward points credited to his/her account) (Meadows: Paragraph 43 illustrate that the system may credit the user’s account).
	Regarding claims 5 and 17, Postrel as modified by Meadows and Matheny discloses where issuing a reward includes crediting a user’s account (Postrel: Paragraphs 10 and 51 illustrate that the user may receive reward points credited to his/her account) (Meadows: Paragraph 43 illustrate that the system may credit the user’s account).
	Regarding claims 7 and 19, Postrel as modified by Meadows and Matheny discloses where the verifying with a test further includes displaying a digital image from the digital media Postrel: Figure 2 and paragraph 74 illustrate that the viewer provides a reward response 214 in association with the broadcast content and the reward content, wherein the system verifies 218 the accuracy of the reward response, such as determining that the viewer correctly answers the color of the car in the commercial; paragraphs 43, 47, and 73 illustrate that the user may be asked to identify the color of a product in the commercial) (Meadows: Figure 2 and paragraphs 27 and 28 illustrate that the system may prompt the user to press the correct buttons on the remote control) (Matheny: Figure 2 and column 3, lines 14-45, illustrate that the system may provide the user with multiple/choice or true/false questions based upon the content of the commercial).
	Regarding claim 8, Postrel as modified by Meadows and Matheny discloses where selecting the digital media includes paying for the selected digital media (Meadows: Paragraphs 10 and 42 illustrate that the user may be provide with pay-per-view content).
	Regarding claim 10, Postrel as modified by Meadows and Matheny discloses where paying for the selected digital media further includes charging an account that contains rewards (Meadows: Paragraphs 34 and 39 illustrate that the user’s reward may be used to discount the selected pay-per-view content; paragraphs 24 and 29 illustrate that the user may configure/create the set top box to maintain a separate tally/account for the individual users of the set top box which may be used as reward points).
	Regarding claim 13, Postrel discloses a system of advertising in digital media (Paragraph 19 illustrates system and method for enabling a content broadcast network such as a television to implement a network-wide reward program), comprising:
received by the digital device, where the digital media has at least one product placement (Figure 2 and paragraph 74 illustrate that the user device may receive a broadcast signal 208 containing both the broadcast content 212 and the reward content 210 which may include a request for the color of a car shown in a commercial);
	a test is given on the digital device to verify the product that was placed in the digital content was viewed (Figure 2 and paragraph 74 illustrate that the viewer provides a reward response 214 in association with the broadcast content and the reward content, wherein the system verifies 218 the accuracy of the reward response, such as determining that the viewer correctly answers the color of the car in the commercial); and
	a reward issued for successful completion of the test (Figure 2 and paragraph 74 illustrate that the system credits the reward account of the viewer based on the user correctly answer the reward question/response).
	Postrel fails to disclose a processor in a digital device that is used to create an account for access to the digital media; digital media selected with the account accessed by the digital device, where a purchase of the digital media occurs; a test is given on the digital device after completing of the digital media being played; and a reward issued for successful completion of the test and verification of a user, where data from the reward and user are collected and provided to the entity that placed the at least one product placement.
	Meadows discloses a processor in a digital device that is used to create an account for access to the digital media (Paragraph 29 illustrates that the user may configure/create the set top box to maintain a separate tally/account for the individual users of the set top box, and thus, creating an account; paragraph 42 illustrates that the user may log on to the set top box and begin the session by indicating the desired content to be watched); and digital media selected with the account accessed by the digital device (Paragraph 26 illustrates that the user may access/select the television programming; paragraph 42 illustrates that the user may log on to the set top box and begin the session by indicating the desired content to be watched), where a purchase of the digital media occurs (Paragraphs 10 and 42 illustrate that the user may be provide with pay-per-view content, and thus, the content is paid for by the viewer before the viewer accesses the content).
	It would have been obvious before the effective filing date of the claimed invention to modify Postrel to include a processor in a digital device that is used to create an account for access to the digital media; and digital media selected with the account accessed by the digital device, where a purchase of the digital media occurs as disclosed in Meadows because the system would have need some method for obtaining a user account, wherein it would have been necessary that the account have been created in some way such as by the user through a device.  Further, it would been common to provide an interface for enabling the user to select content on the user device.
	Postrel as modified by Meadows fails to disclose a test is given on the digital device after completing of the digital media being played; and a reward issued for successful completion of the test and verification of a user, where data from the reward and user are collected and provided to the entity that placed the at least one product placement.
	Matheny discloses a test is given on the digital device after completing of the digital media being played (Column 3, lines 14-30, illustrate that the user may be presented with the test question at the end of the commercial content, and thus, after the digital media has finished); and a reward issued for successful completion of the test and verification of a user (Column 4, lines 7-21, illustrate that the system provides the reward once the user correctly answers the query and the identifier 275 identifies/verifies the user is entitled to the reward for correctly answering the query), where data from the reward and user are collected and provided to the entity that placed 
	It would have been obvious before the effective filing date of the claimed invention to modify Postrel in view of Meadows to include a test is given on the digital device after completing of the digital media being played; and a reward issued for successful completion of the test and verification of a user, where data from the reward and user are collected and provided to the entity that placed the at least one product placement as disclosed in Matheny because it would have provided the system with information for accurately determining the correct user that answered the question/test in order to provide the correct user with the reward and providing information to help the sponsors to evaluate the effectiveness of the advertising.
	Regarding claim 20, Postrel as modified by Meadows and Matheny discloses where the digital media includes paying for the selected digital media before it is played by the media player (Meadows: Paragraphs 10 and 42 illustrate that the user may be provide with pay-per-view content, and thus, the content is paid for by the viewer before the viewer accesses the content).
Claims 4, 6, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US 2013/0283308), in view of Meadows et al. (US 2004/0255322), in further view of Matheny et al. (US 6,766,524), and in further view of Swamidurai (US 2019/0325473).
	Regarding claims 4 and 16, Postrel as modified by Meadows and Matheny fails to disclose where the account is a cryptocurrency account tracked with a blockchain.

	It would have been obvious before the effective filing date of the claimed invention to modify Postrel in view of Meadows and Matheny to include where the account is a cryptocurrency account tracked with a blockchain as disclosed in Swamidurai because it would have been common to provide different methods of reward credits to the user such as providing dollar currency, cryptocurrency, discounts, etc.
	Regarding claim 6, Postrel as modified by Meadows and Matheny fails to disclose where the account is a cryptocurrency account.
	Swamidurai discloses where the account is a cryptocurrency account (Paragraph 41 illsutrates the use of a blockchain wallet corresponding to the user which may function as a cryptocurrency account for receiving cryptocurrency rewards).
	It would have been obvious before the effective filing date of the claimed invention to modify Postrel in view of Meadows and Matheny to include where the account is a cryptocurrency account as disclosed in Swamidurai because it would have been common to provide different methods of reward credits to the user such as providing dollar currency, cryptocurrency, discounts, etc.
	Regarding claim 18, Postrel as modified by Meadows and Matheny fails to disclose where the account is a cryptocurrency account tracked with a blockchain.
	Swamidurai discloses where the account is a cryptocurrency account tracked with a blockchain (Paragraph 41 illustrates the use of a blockchain wallet corresponding to the user which may function as a cryptocurrency account for receiving cryptocurrency rewards).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US 2013/0283308), in view of Meadows et al. (US 2004/0255322), in further view of Matheny et al. (US 6,766,524), and in further view of Sidi et al. (US 2016/0105716).
	Regarding claim 9, Postrel as modified by Meadows and Matheny fails to disclose where paying for the selected digital media further includes charging a credit card.
	Sidi discloses where paying for the selected digital media further includes charging a credit card (Paragraph 26 illustrates charging a user’s credit card to access a selected media content).
	It would have been obvious before the effective filing date of the claimed invention to modify Postrel in view of Meadows and Matheny to include where paying for the selected digital media further includes charging a credit card as disclosed in Sidi because it would have been common to use a charge a user’s credit card for accessing media content.
Claims 11, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US 2013/0283308), in view of Meadows et al. (US 2004/0255322), in further view of Matheny et al. (US 6,766,524), and in further view of Ahuja et al. (US 2013/0283033).
	Regarding claim 11, Postrel as modified by Meadows and Matheny fails to disclose where playing the selected digital media on the media player, where the selected digital media is decrypted at the media player.

	It would have been obvious before the effective filing date of the claimed invention to modify Postrel in view of Meadows and Matheny to include where playing the selected digital media on the media player, where the selected digital media is decrypted at the media player as disclosed in Ahuja because it would have been common to provide decryption capabilities for a received content stream such as for uses where the content stream requires the proper subscription to be accessed by the user.
	Regarding claims 12 and 21, Postrel as modified by Meadows and Matheny fails to disclose where playing the selected digital media on the media player, includes the digital media being streamed to the media player.
	Ahuja discloses where playing the selected digital media on the media player, includes the digital media being streamed to the media player (Paragraphs 33 and 34 illustrate that the user device decrypts the selected content stream).
	It would have been obvious before the effective filing date of the claimed invention to modify Postrel in view of Meadows and Matheny to include where playing the selected digital media on the media player, includes the digital media being streamed to the media player as disclosed in Ahuja because it would have been common to provide decryption capabilities for a received content stream such as for uses where the content stream requires the proper subscription to be accessed by the user.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425